DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/08/2021 has been entered. Claims 3, 6, and 7 have been canceled. Claims 1 and 8-17 have been amended. Claims 1-2, 4-5, and 8-20 are pending.
Allowable Subject Matter
Claims 1-2, 4-5, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20190057656 teaches a driving circuit, comprising a first scan driving circuit, a second scan driving circuit, a selector and at least one pixel unit; wherein the first scan driving circuit and the second scan driving circuit are respectively coupled to the selector and the selector is coupled to the at least one pixel unit; the selector outputs a first scanning signal of the first scan driving circuit to the at least one pixel unit in a first duration to make the at least one pixel unit in a display state; the selector outputs a second scanning signal of the second scan driving circuit to the at least one pixel unit in a second duration to make the at least one pixel unit in a compensation state; wherein the first duration and the second duration are different; The  selector comprises at least one thin film transistor, a triggering signal end, a high voltage input end and a low voltage input end. 
Prior arts fail to disclose or suggest a display driving circuit comprising: a plurality of driving sets, each of the plurality of driving sets being electrically connected to all scan lines of the display device to controls a display function of the display device; wherein each of the plurality of driving sets is electrically connected to a triggering signal line to control the plurality of driving sets to drive the display device in turn; wherein the first driving set and the second driving set respectively comprise a plurality of stages of driving units and each stage of the driving units comprises: a pull-down unit, electrically connected to the second node, a third node, and a second low voltage signal input end, configured to transfer a signal inputted to the second low voltage signal input end to the second node under a control of the third node; a pull-down control unit, electrically connected to the first node, a second stage signal input end and a first low voltage input end, configured to transfer a signal inputted to the first low voltage signal input end to the first node under a control of the second stage signal input end; and a pull-down maintaining unit, electrically connected to the first node, the third node, a high voltage signal input end and the first low voltage signal input end, configured to transfer a signal Page 2 of 8inputted to the first low voltage signal input end or the high voltage signal input end to the third node under a control of the first node; wherein the second node is electrically connected to the stage signal output end.
Claim 1, prior arts fail to disclose or suggest a display driving circuit used in a display device, the display driving circuit comprising: a plurality of driving sets, each of the plurality of driving sets being electrically connected to all scan lines of 
Claim 17, prior arts fail to disclose or suggest a display device, comprising a display region, and a display driving circuit positioned on a side of the display region; wherein the display driving circuit comprises a first driving set and a second driving set, the first driving set and the second driving set are respectively electrically connected to all scan lines of the display device, the scan lines are electrically connected to a display unit of the display device, the first driving set and the second driving set respectively control a display function of the display device through the scan lines; and wherein the first driving set is electrically connected to a first triggering line, the second driving set is electrically connected to a second triggering line, and the first driving set and the second driving set drive the display device in turn; wherein the first driving set and the second driving set respectively comprise a plurality of stages of driving units, and a stage signal output end of each of the plurality of stages of driving units is electrically connected to one of the scan lines, and each stage of the driving units comprises: a pull-up control unit, electrically connected to a first clock signal input end, a first stage signal input end and a first node, configured to transfer a signal inputted into the first stage signal input end to the first node under a control of the first clock signal input end; Page 5 of 8a pull-up unit, electrically connected to a first node, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/24/2021